Exhibit 10.28


FIRST AMENDMENT TO THE
MONDELĒZ GLOBAL LLC SUPPLEMENTAL BENEFITS PLAN-II




WHEREAS, Mondelēz Global LLC (“Company”) previously adopted the Mondelēz Global
LLC Supplemental Benefits Plan-II (“Plan”) effective as of September 1, 2012;
and
WHEREAS, the Company and the Management Committee for Employee Benefits (“MCEB”)
may amend the Plan pursuant to subsection 7.1 thereof; and
WHEREAS, the MCEB previously delegated certain amendment authority with respect
to the Plan to the Company’s Associate Director, Benefit Operations
(“Delegatee”); and
WHEREAS, the Company, the MCEB and the Delegatee, desire to amend the Plan
effective December 31, 2016 to (i) clarify that a participant ceases to accrue a
benefit or receive any credit under the Plan as of the participant’s “separation
from service” and to make certain changes
NOW, THEREFORE, effective December 31, 2016, Section 2.3 of the Plan is amended
in its entirety to read as follows:


“2.3 Continued Participation.   Once an eligible employee becomes a Participant
in the Plan, he shall remain a Participant for so long as he is entitled to a
benefit under the Plan. Notwithstanding the foregoing or any other provision of
the Plan to the contrary, as of a Participant’s Separation from Service, no
additional Plan benefit will accrue or be credited (other than notional interest
credits as applicable) and any election to defer compensation under the Plan
will end regardless of whether the Participant subsequently receives any payment
from an Employer which would otherwise be considered Eligible Compensation.”

.    
As Delegatee, I have authority to adopt this amendment on behalf of the MCEB and
the Company this 20th day of December, 2016.


/s/ Joanne P. Armenio
Name: Joanne P. Armenio
Title: Associate Director, Benefit Operations





